Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 2/1/18.  As directed by the amendment, claims 1-30 have been canceled and claims 31-40 have been added. Thus, claims 31-40 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
3.	Claims 35 and 36 are objected to because of the following informalities:  
Regarding claim 35, the acronym “REM” (ln. 4) should be spelled out as --rapid eye movement (REM)-- at least the first time it is introduced within the claims.
Regarding claim 36, the beginning of the claim “Apparatus comprising” (ln. 1) should read --An apparatus comprising--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 31, 35-36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaport et al (2006/0102179).
Regarding claim 31, Rapaport discloses a method comprising: identifying that a subject suffers from sleep apnea (Fig. 1 depicts a patient suffering from sleep apnea; [0002] and [0027] disclose treating patients with apneas); applying positive airway pressure (PAP) to the subject via a mask placed on a face of the subject (Fig. 1, mask 20 applies PAP to the subject via flow generator 22; [0027] disclose “PAP therapy”); sensing a respiratory-related parameter of the subject while the mask is on the face of the subject Fig. 2, step 206 discloses detecting a change in the patient’s state; [0032] discloses numerous patient parameters to sense, including heart rate, blood pressure, EEG, etc.); assessing a need of the subject for respiratory support responsively to the respiratory-related parameter ([0033] discloses assessing if the patient is relaxed, in which case PAP may be implements or increased; [0034] discloses assessing if the patient is distressed, in which case PAP may not be performed or may be decreased); and in accordance with the assessed need, configuring the mask to regulate the PAP provided to the face (Fig. 2, step 208 performs an adjustment to the pressure provided to the patient.  [0028] discloses that the flow control device 25 (considered part of the mask) is configured to regulate PAP).

Regarding claim 36, Rapaport discloses an apparatus (Fig. 1, system 1) comprising: a source of positive airway pressure (PAP) (Fig. 1, flow generator 22); a mask, coupled to the PAP source, and configured to be placed on a face of a subject (Fig. 1, mask 20 is coupled to flow generator 22 and is configured to be placed on the face of the subject); a sensor configured to sense a respiratory-related parameter of the subject ([0032] discloses sensing a variety of respiratory-related parameters); a control unit (Fig. 1, processing arrangement 24), configured to: assess a need of the subject for respiratory support responsively to the respiratory-related parameter ([0033] discloses assessing if the patient is relaxed, in which case PAP may be implements or increased; [0034] discloses assessing if the patient is distressed, in which case PAP may not be performed or may be decreased), and in accordance with the assessed need, configure the mask to regulate the PAP provided to the face (Fig. 2, step 208 performs an adjustment to the pressure provided to the patient.  [0028] discloses that the flow control device 25 (considered part of the mask) is configured to regulate PAP).
.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 32 and 37 rejected under 35 U.S.C. 103 as being unpatentable over Rapoport, as applied to claims 31 and 36, and further in view of Frater et al (2002/0029780).
	Regarding claims 32 and 37, Rapoport does not disclose that configuring the mask to regulate the PAP comprises regulating a distance of the mask from the face of the subject.
	However, Frater teaches a PAP mask (Fig. 10, shell 20), wherein the distance between the mask and the face of the subject is regulated based on the PAP pressure applied by the mask (Fig. 10, gussets 33 allow the distance between the mask 20 and the face (“Xp”) to be adjusted; see [0048] discloses that Xp varies based on the PAP pressure in the mask).  Frater additionally teaches that use of this adjustable gusset provides the patient better comfort and compliance the prescribed respiration therapy regime ([0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Rapoprt to have an adjustable gusset that would allow the mask to regulate a distance of the mask from the face of the subject as taught by Frater in order to provide the patient better comfort and compliance the prescribed respiration therapy.
10.	Claims 33 and 38 rejected under 35 U.S.C. 103 as being unpatentable over Rapoport, as applied to claims 31 and 36, and further in view of Mulcahy et al (2009/0038616).
Regarding claims 33 and 38, Rapoport does not disclose wherein configuring the mask to regulate the PAP comprises, in response to detecting a need for respiratory 
	However, Mulcahy teaches a PAP mask designed to acclimatize a patient to the PAP therapy by having an opening in the mask, wherein the size of the opening is adjusted to alter an amount of mask leak to change the pressure within the mask ([0027]). This allows the patient to become accustomed to increased pressure levels (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to modify the mask of Rapoport to have an opening in the mask that can adjust in size (i.e. “close one or more vents”) while applying PAP as taught by Mulcahy in order to help the patient slowly adjust when pressure is being applied or increased.
11.	Claims 34 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Rapoport, as applied to claims 31 and 36, and further in view of Selvarajan et al (2010/0147302).
	Regarding claim 34, Rapoport does not disclose wherein configuring the mask to regulate the PAP comprises, in response to detecting a need for respiratory support, unblocking a vent hole so that air supplied to the mask flows into the mask.
	However, Selvarajan teaches a mask CPC system comprising a flow generator (Fig. 1, mask 10 and flow generator 12), wherein the flow generator may include a valve coordinated with the patient’s breathing cycle that is closed during inhalation and open during exhalation (i.e. “unblocking a vent hold so that air supplied to the mask flows into the mask”), which reduces power consumption of the device ([0054]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Rapoport to include a valve with the flow generator that unblocks a vent hole so that air is supplied to the mask at appropriate times as taught by Selvarajan in order to reduce power consumption of the device.
Conclusion
:
Sleeper et al (2008/0053446) discloses a CPAP mask comprising a safety vent that is configured to be closed once the mask is pressurized and configured to be opened once the mask is not providing positive pressure.
Mumford et al (2007/0208269) and Ujhazy et al (2006/0084877) teach that a person is more likely to undergo sleep apneas during the REM phase of sleep.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785